WINCH, J.
In this case we hold that a residence district, so-called, created under the Jones law (act 98 O. L. 68), retains its boundaries for all purposes under the laws relating to the regulation of the liquor traffic until two years after a petition against the prohibition of the sale of liquor therein has been granted. A division of the territory of such residence district for municipal governmental purposes, has no effect upon said district as to the force and effect of the liquor laws therein.
So holding, leave to file a petition in error is refused.
Henry and Marvin, JJ., concur.